850 F.2d 688Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie Anderson COOK, Petitioner-Appellant,v.WARDEN, MARYLAND CORRECTIONAL INSTITUTION, Respondent-Appellee.
No. 88-6008.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  June 17, 1988.

Willie Anderson Cook, appellant pro se.
John Joseph Curran (Office of the Attorney General of Maryland), for appellee.
Before DONALD RUSSELL, K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Willie Anderson Cook appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cook v. Warden, C/A No. 87-909-JH (D.Md. Oct. 22, 1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.